 

Moody National Reit II, Inc. - 8-K [mnrtii-8k_092016.htm]

Exhibit 10.6

 

FIRST AMENDMENT

TO

HOTEL LEASE AGREEMENT

 

This First Amendment (“Amendment”) to that certain Hotel Lease Agreement dated
May 24, 2016 (the “Master Lease”), by and between Moody National Yale-Seattle
Holding, LLC, a Delaware limited liability company (“Lessor”) and Moody National
Yale-Seattle MT, LLC, a Delaware limited liability company (“Lessee”), is
entered into by Lessor and Lessee effective as of September 20, 2016 (“Effective
Date”). Terms used but not otherwise defined herein shall have the meaning set
forth in the Master Lease.

 

WHEREAS, Lessor and Lessee desire to make certain changes to the Master Lease.

 

NOW, THEREFORE, in exchange for the foregoing, together with other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.           Section 1.2. The definition of “Commencement Date” as set forth in
Section 1.2 of the Master Lease shall mean September 20, 2016.

 

2.           Section 2.1, Initial Loan. The reference to “$56,250,000” in the
definition of “Initial Loan” as set forth in Section 2.1 of the Master Lease is
hereby replaced with “$45,000,000”.

 

3.           Section 2.1, Initial Loan Documents. The definition of “Initial
Loan Documents” as set forth in Section 2.1 of the Master Lease is hereby
replaced with the following:

 

Initial Loan Documents: The (a)(i) Loan Agreement, (ii) Cash Management
Agreement, (iii) Assignment of Management Agreement and Subordination of
Management Fees, (iv) Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, (v) Clearing Account – Deposit Account Control
Agreement, (vi) Environmental Indemnity, (vii) Assignment of Leases and Rents,
(viii) Promissory Note, (ix) Assignment of Leases and Rents and Security
Agreement, (x) Master Lease Subordination and Attornment Agreement; and (b) any
other documents executed by Lessor, Lessee (where applicable) and Initial Lender
evidencing the Initial Loan).

 

4.           Section 2.1. A new definition of “PIP Reserve” shall be added to
Section 2.1 of the Master Lease as follows:

 

PIP Reserve: As defined in Section 10.3.

 

5.           Section 2.1. A new definition of “Seasonality Reserve” shall be
added to Section 2.1 of the Master Lease as follows:

 

Seasonality Reserve: As defined in Section 3.1(c).

 

6.           Section 3.1(c). Section 3.1(c) of the Master Lease is hereby
replaced in its entirety with the following:

 

Seasonality Reserve. Upon execution of this Lease, Lessor shall have funded a
$234,000 reserve (“Seasonality Reserve”) as required under the Initial Loan
Documents for the purposes set forth therein, which reserve shall be utilized by
Lessee for the payment of its rent obligations set forth in this Lese in
accordance with the terms and conditions of the Initial Loan Documents.
Additional monthly reserves for such purpose required to meet the terms of the
Initial Loan Documents shall be the obligation of the Lessee.

 





 

 

7.           Section 10.3, Furniture, Fixture and Equipment Allowance. The
reference to “$70,000” in Section 10.3 of the Master Lease is hereby replaced
with “$1,200,000”.

 

8.           As amended hereby, the Master Lease shall continue in full force
and effect.

 

9.           The terms and provisions of this Amendment shall be binding upon
and shall inure to the benefit of the successors and assigns of the respective
parties.

 

10.         This Amendment may be executed in several counterparts, and all so
executed shall constitute one Agreement, binding on all of the parties hereto,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.

 

11.         This Amendment shall be construed and enforced in accordance with
the laws of the State, without regard to any applicable conflicts of laws
principles that would require the application of the law of any other
jurisdiction.

  

IN WITNESS WHEREOF, this Amendment is effective as of the date first set forth
above.

 



  LESSOR:       Moody National Yale-Seattle Holding, LLC, a Delaware limited
liability company       By: /s/ Brett C. Moody     Brett C. Moody, President    
    LESSEE:       Moody National Yale-Seattle MT, LLC, a Delaware limited
liability company       By: /s/ Brett C. Moody     Brett C. Moody, President

 



 

 